     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 1 of 37 Page ID #:1




 1    Jeffrey C. Bogert, Esq. (SBN132778
      bogertlaw@outlook.com
 2    MCDONALD WORLEY
      827 Moraga Drive
 3
      Los Angeles, CA 90049
 4    Telephone: (424) 293-2272

 5    Charles Lew, Esq. (SBN 227495)
      charles@thelewfirm.com
 6    Isaiah Artest, Esq. (SBN 320326)
      isaiah@thelewfirm.com
 7
      THE LEW FIRM, APC
 8    433 North Camden Drive, Suite 600
      Beverly Hills, California 90210
 9    Telephone: (310) 279 – 5145
      Facsimile: (310) 300-1819
10

11    Attorneys for Plaintiffs,
      B.J.M.V. INC., d/b/a SPC BUILDING SERVICES; BENJAMIN J. RODRIGUEZ; and
12    BENJAMIN V. RODRIGUEZ
13                                 UNITED STATES DISTRICT COURT
14                                CENTRAL DISTRICT OF CALIFORNIA
15                                 EASTERN DIVISION IN RIVERSIDE
16

17    B.J.M.V. INC., a California Corporation, d/b/a CASE NO.: 5:20-cv-1670
      SPC BUILDING SERVICES; BENJAMIN V.
18
      RODRIGUEZ, an individual; and BENJAMIN PLAINTIFFS’ VERIFIED COMPLAINT
19                                                   FOR DAMAGES
      J. RODRIGUEZ, an individual,
20                                                      1. NEGLIGENCE
                    Plaintiffs,                         2. CONCEALMENT
21                                                      3. BREACH OF THE IMPLIED
            v.
                                                           COVENANT OF GOOD FAITH AND
22                                                         FAIR DEALING
23                                                      4. UNFAIR BUSINESS PRACTICES
      VAIL ENERGY DEVELOPMENT INC., a                      [BUSINESS AND PROFESSIONS
24    Colorado Corporation; PLAZA FIESTA                   CODE § 17200, et seq.]
      DENVER LLC, a Colorado Limited Liability          5. BREACH OF CONTRACT
25    Company; PLAZA FIESTA COLORADO                    6. INTENTIONAL
      LLC, a Delaware Limited Liability Company;           MISREPRESENTATION
26                                                      7. NEGLIGENT
      EL PASEO COLORADO LLC, aka LA
27                                                         MISREPRESENTATION
      PLAZA COLORADO, L.L.C., a Colorado
28                                                   1
      _______________________________________________________________________________________________
                                           COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 2 of 37 Page ID #:2




 1    Limited Liability Company; CAPITAL CITY   8. UNJUST ENRICHMENT
      DEVELOPMENT, L.L.C., a Colorado Limited   9. RELIANCE
 2                                              10. FALSE PROMISE
      Liability Company; VAIL
                                                11. QUANTUM MERIT
 3    TRANSPORTATION SERVICES, LLC, a
      Colorado Limited Liability Company; LA  DEMAND FOR JURY TRIAL
 4
      POPULAR I, L.L.C., a Colorado Limited
 5    Liability Company; ROBERT DOUGLAS
      MCMURRAIN, an individual; and DOES 1
 6
      through 20, inclusive,
 7
                     Defendants.
 8

 9
            Plaintiffs   B.J.M.V. I.N.C.    d/b/a SPC    BUILDING SERVICES,          BENJAMIN J.
10

11    RODRIGUEZ, and BENJAMIN V. RODRIGUEZ, (collectively, “PLAINTIFFS”), hereby

12    complains and alleges as follows against Defendants, Plaza Fiesta Denver LLC., Plaza Fiesta
13    Colorado LLC., El Paseo Colorado LLC., aka La Plaza Colorado, L.L.C., Capital City
14
      Development L.L.C., Vail Transportation Services, LLC and Robert Douglas McMurrain.
15
                                             INTRODUCTION
16
             1.      PLAINTIFF B.J.M.V. INC., a California corporation, is a corporation organized
17

18    under the laws of the State of California. At all material times herein, PLAINTIFF B.J.M.V. INC.

19    has been doing business as SPC BUILDING SERVICES ("S.P.C."), with its principal place of

20    business located at 12118 Severn Way, Riverside, California 92503.
21           2.      PLAINTIFF BENJAMIN J. RODRIGUEZ (hereinafter RODRIGUEZ SR.") is and
22
      at all times herein mentioned was, over eighteen years old and a resident of the County of
23
      Riverside, in the State of California. At all times relevant, Plaintiff RODRIGUEZ SR. has been
24
      SPC's Founder and President.
25

26           3.      PLAINTIFF BENJAMIN V. RODRIGUEZ (hereinafter “RODRIGUEZ JR."), is

27    and at all times mentioned here, was over eighteen years old and is currently a resident of the

28                                                   2
      _______________________________________________________________________________________________
                                           COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 3 of 37 Page ID #:3




 1    County of San Diego, in the State of California. At all times, Plaintiff RODRIGUEZ JR. was

 2    SPC's Executive Vice President until April 2014.
 3
             4.      B.J.M.V. d/b/a as SPC BUILDING SERVICES, BENJAMIN J. RODRIGUEZ,
 4
      and BENJAMIN V. RODRIGUEZ, from time to time, may be collectively referred to as
 5
      "PLAINTIFFS."
 6
             5.      Defendant Vail Energy Development L.L.C. (hereinafter "Defendant Vail") is a
 7

 8    Colorable Limited Liability Company, with its principal place of business located in 1601 Red

 9    Canyon Estates Road, Edwards, Colorado 81632. Defendant Vail's status within the State of
10    Colorado has been classified as "delinquent" since October 1, 2015.
11
             6.      Defendant Plaza Fiesta Denver L.L.C. (hereinafter "Defendant P.F.D.") is a
12
      Colorado Limited Liability Company, with its principal place of business located in 1601 Red
13
      Canyon Estates Road, Edwards, Colorado 81632. Defendant P.F.D. status within the State of
14

15    Colorado is classified as "delinquent" since June 1, 2015.

16           7.      Defendant Plaza Fiesta Colorado L.L.C. (hereinafter "Defendant P.F.C.") is a

17    Delaware Limited Liability Company, with its principal place of business located in 1601 Red
18    Canyon Estates Road, Edwards, Colorado 81632.
19
             8.      Defendant El Paseo Colorado L.L.C. (hereinafter "Defendant E.P.C.") is a Colorado
20
      Limited Liability Company, with its principal place of business located in 1601 Red Canyon
21
      Estates Road, Edwards, Colorado 81632. El Paseo Colorado L.L.C. changed its name to La Plaza
22

23    Colorado, L.L.C. (hereinafter "Defendant L.P.C.") effective June 26, 2019, with its principal place

24    of business now located at 15200 E. Colfax Avenue, Aurora, CO 80011.

25

26
27

28                                                   3
      _______________________________________________________________________________________________
                                           COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 4 of 37 Page ID #:4




 1           9.      Defendant Capital City Development L.L.C. (hereinafter "Defendant C.C.D.") is a

 2    Colorado Limited Liability Company, with its principal place of business located at 15200 E.
 3
      Colfax Avenue, Aurora, Colorado 90011.
 4
             10.     Defendant La Popular I, L.L.C. (hereinafter "Defendant L.P.") is a Colorado
 5
      Limited Liability Company, with its principal place of business located in 10012 Commons Street,
 6
      Suite 100, Lone Tree, Colorado 80124.
 7

 8           11.     Defendant Vail Transportation Services, LLC., (hereinafter "Defendant V.T.S.") is

 9    a Colorado Limited Liability Company, with its principal place of business located in 1601 Red
10    Canyon Estates Road, Edwards, Colorado 81632. Defendant V.T.S.’s status within the State of
11
      Colorado is classified as "delinquent" since April 1, 2018.
12
             12.     Defendant Robert Douglas McMurrain, (hereinafter “Defendant McMurrain”), is an
13
      individual residing in Edwards, Colorado. Plaintiffs believe, and therefore alleges, that Defendant
14

15    McMurrain is doing business in Colorado. At all times relevant, Defendant McMurrain is the

16    registered agent for Defendant P.F.C., Defendant L.P.C., and Defendant C.C.D.

17           13.     From time to time in this Complaint, Plaza Fiesta Denver L.L.C., Plaza Fiesta
18    Colorado L.L.C., El Paseo Colorado L.L.C. aka La Plaza Colorado, L.L.C., Capital City
19
      Development L.L.C., La Popular I, L.L.C., Vail Transportation Services, LLC., and Robert
20
      Douglas McMurrain, from time to time, be collectively referred to as "Defendants."
21
             14.     PLAINTIFFS are ignorant of the true names and capacities of the defendants sued
22

23    herein as DOES 1 through 20 and therefore sues these defendants by such fictitious names.

24    PLAINTIFFS will amend this Complaint to allege the true names and capacity when they are

25    ascertained.
26
27

28                                                   4
      _______________________________________________________________________________________________
                                           COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 5 of 37 Page ID #:5




 1           15.     Each Defendant, both named and fictitious, at all times, a principal, agent, partner,

 2    alter ego and/or in some other capacity, however, termed or described, of each of the other
 3
      Defendant or is, in some manner, legally liable for the conduct and damages at issue in this Action.
 4
             16.     Each Defendant, both named and fictitious, at all times, acting within the course
 5
      and scope of one or more of such relationship and with the express or implied knowledge,
 6
      direction, approval, and/or ratification of each of the other Defendants, and therefore jointly and
 7

 8    severally liable for the claims asserted herein.

 9                                      JURISDICTION AND VENUE
10           17.     This Court has jurisdiction over the subject matter over the Plaintiffs' claims
11
      pursuant to 28 U.S.C. § 1332. Plaintiffs are one corporation and two (2) individuals. The
12
      corporation is incorporated in and maintains its principal place of business in California. The two
13
      (2) individuals are all citizens of California. Defendants are eight (8) corporations and one (1)
14

15    individual. Seven corporations are incorporated in, and maintains its principal place of business,

16    in Colorado. The eighth corporation is incorporated in Delaware and maintains its principal place

17    of business in Colorado. The individual is a citizen of Colorado.
18           18.     The amount in controversy exceeds $75,000.00.
19
             19.     This Court also has personal jurisdiction over Defendants because Defendants, on
20
      information and belief, conducts business in the State of California and within this district,
21
      including contracts with California corporations and seeking financial investors through meetings
22

23    with California residents.

24           20.     The venue is appropriate because a substantial part of the events happened in this

25    district. Additionally, a significant portion of Defendants' actions took place in this district,
26
27

28                                                   5
      _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 6 of 37 Page ID #:6




 1    including entering into contracts with Plaintiffs, breaching of duties under the terms of the

 2    agreements, and obtaining financial loans and investors within this district.
 3
             21.     Because this lawsuit arose in Riverside County, the matter should be assigned to the
 4
      Eastern Division of this Court.
 5
                                           FACTUAL BACKGROUND
 6
             22.     RODRIGUEZ SR operates SPC Building Services, a construction firm that
 7

 8    specializes in maintenance, restoration, and commercial waterproofing buildings. RODRIGUEZ

 9    JR was a Sales/Marketing Consultant for SPC Building Services, until April 2014.
10           23.     Defendant     McMurrain     operates   a   development     company,    Capital   City
11
      Development, L.L.C.      However, without cash flow, Defendant McMurrain was looking for
12
      financial support or a partner to proceed with his business projects in Denver. On or around
13
      February 2012, RODRIGUEZ JR was introduced to Defendant McMurrain as a potential capital
14

15    source that could help bring in equity investors to the Project. Defendant McMurrain presented an

16    opportunity to RODRIGUEZ JR, where both parties could enter into a partnership that would

17    benefit both parties. RODRIGUEZ JR would assist with the financing of the endeavor and would
18    also serve in a strategic advising position as it related to not only the development and curation of
19
      the property but, in addition, RODRIGUEZ JR would assist in the leasing and populating of the
20
      Project. In addition, it was discussed that SPC Services would agree to the extent feasible to be the
21
      construction firm for the Project.
22

23           24.     RODRIGUEZ JR and Defendant McMurrain entered into a partnership for the

24    development and operation of "Vail Energy Development," "Plaza Fiesta Denver," "Plaza Fiesta

25    Colorado," and "El Paseo Colorado" (hereinafter "Businesses"). Although there was no formal
26
      long-form contractual written agreement, there was a copious amount of communication, including
27

28                                                   6
      _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 7 of 37 Page ID #:7




 1    emails, texts, phone conversation, meetings witnessed by multiple parties, and written notes,

 2    including city and state business filings, which demonstrated the parties intent to engage in a
 3
      contractual relationship.
 4
             25.     RODRIGUEZ JR understood that as a partner, his contribution included his time
 5
      and efforts. This continued for three (3) years, including RODRIGUEZ JR moving to Denver,
 6
      Colorado, in April 2014 for the launch of Plaza Fiesta Denver.
 7

 8           26.     RODRIGUEZ JR presented to SPC and RODRIGUEZ SR, the ability to invest,

 9    loan, or partner with Defendant McMurrain and the Project, which anticipated SPC being the
10    construction firm for the Project.
11
             27.     Additionally, Defendant McMurrain, on multiple occasions, and during various
12
      meetings with potential equity investors, stated that SPC or "Ben’s Father's Company" would be
13
      the General Contractor of Record."
14

15           28.     Furthermore, as a selling standpoint, Defendant McMurrain would emphasize the

16    fact that RODRIGUEZ SR was "originally from Mexico and has been a General Contractor in

17    California for over 40 years…" to show his desire to incorporate the Hispanic factor in all aspects
18    of the project to potential investors, media vendors, community non-profit organizations and other
19
      community partners.
20
             29.     RODRIGUEZ JR had an extensive working history with Defendant McMurrain
21
      dating back to 2012 when RODRIGUEZ JR would accompany Defendant McMurrain in the
22

23    capacity of a consultant on various business trips to best secure investors, developers and strategic

24    partners in the Hispanic and Project Finance community.

25

26
27

28                                                   7
      _______________________________________________________________________________________________
                                           COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 8 of 37 Page ID #:8




 1           30.      As Defendant McMurrain's business partner, RODRIGUEZ JR, met with

 2    representatives of the Washington State Investment Board (W.S.I.B.) on various occasions to
 3
      discuss their investment in a planned new entity from June 2014 through August 2015.
 4
             31.      On or around June 2014, RODRIGUEZ JR accompanied Defendant McMurrain to
 5
      Chicago to meet with Calzada Capital Partners as a part of the due diligence that was being
 6
      conducted by W.S.I.B. Calzada Capital Partners prepared a pitch deck that was used to secure the
 7

 8    initial funds from W.S.I.B. for the Plaza Fiesta project across various United States cities.

 9           32.      On or around July 2015, RODRIGUEZ JR flew to Denver once again, to
10    specifically meet with Calzada/W.S.I.B.'s representative, Mr. John Mankus, and Defendant
11
      McMurrain to discuss the company structure, partner compensation, entity roles, and the benefits
12
      package.
13
             33.      Additionally, during this meeting, Defendant McMurrain, RODRIGUEZ JR, and
14

15    Mr. Mankus walked potential sites for acquisition in the Denver Metro Area, including the old

16    Denver Post Printing Headquarters.

17           34.      Due to Defendant McMurrain's bankruptcy history coming to light, Defendant
18    McMurrain was disqualified from participating as a "partner," supplier, or contractor in any
19
      "partnership" with Simon Property Group as a part of the "energy Retrofit Projects" using PACE
20
      Financing on various properties throughout North America.
21
             35.      Due to Defendant McMurrain's previous bankruptcy, Calzada/W.S.I.B. informed
22

23    Defendant McMurrain that he would NOT be included in the "initial" new company structure and

24    partner compensation plan, but would instead be given a "consulting agreement" for his efforts and

25    contribution.
26
27

28                                                   8
      _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 9 of 37 Page ID #:9




 1           36.      RODRIGUEZ JR received the written formal offer from Calzada/W.S.I.B. to

 2    participate as an Employee/Partner in the development of multiple sites with the first $50M Term
 3
      Sheet commitment.
 4
             37.      However, RODRIGUEZ JR did not agree to Defendant McMurrain's role being
 5
      limited to a "Consultant" and informed Calzada/W.S.I.B. that he and Defendant McMurrain would
 6
      not be accepting their term sheet offer of $50M due to the fact that Defendant McMurrain was not
 7

 8    offered a partnership deal in the overall project/new entity.

 9           38.      RODRIGUEZ JR officially joined Defendant McMurrain as a partner from June
10    2015 to August 2019. (what do you mean by this "by starting the entity" did he file it. This needs
11
      more detail look at the notes I know that Ben spoke in depth about the beginning of the
12
      relationship.   RODRIGUEZ JR duties included: (1) creating a bilingual marketing plan for
13
      prospective tenants; (2) creating a Family Enrichment Plan for community engagement; (3)
14

15    creating a partnership with Aurora Public Schools to provide access to El Paseo Colorado partners

16    in the community relating to care counseling, trauma support, career counseling, intern

17    opportunities, mentorships, scholarships, and a business incubator within the marketplace; (4) all
18    digital marketing including the production of project and carnival promo videos; (5) all social
19
      media marketing and management; (6) all company logos, branding, and positioning; (7) all
20
      planning and execution of local and national social media influencers; (8) planning and
21
      presentation for El Paseo Colorado Sponsorship Program; and (9) planning, marketing, and
22

23    promotion for the El Paseo Colorado Carnivals.

24           39.      RODRIGUEZ JR was a part of the design team, designing the Family

25    Entertainment Center. In order to do so, RODRIGUEZ JR accompanied Defendant McMurrain to
26
      the largest International Amusement Conference in Orlando, Florida, four (4) years in a row, from
27

28                                                   9
      _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 10 of 37 Page ID #:10




 1     2015 through 2018, to sample, price and pick out elements for this Project. RODRIGUEZ JR and

 2     Defendant McMurrain sourced rides, games, software, POS, card systems, FEC consultants, new
 3
       technology, FEC vendors, financing, designers and FEC training sources for the project
 4
              40.     RODRIGUEZ JR located and priced the architect/graphic designer, who would
 5
       contract with Defendant C.C.D., to create the site plan, project layout and various renderings used
 6
       to promote and pitch the project to the City of Aurora Planning Department, City Council, City
 7

 8     Manager, Vasa Fitness, prospective equity investors, hard-money lenders, commercial project

 9     lenders, the press, and prospective tenants.
10            41.     On or around March 2014, RODRIGUEZ JR attended the Amusement Expo in Las
11
       Vegas to meet other F.E.C. operators and to learn about F.E.C. card system software.
12
              42.     On or around June 2014, RODRIGUEZ JR led a team of three (3) people to
13
       produce and co-host with Univision Colorado Mexico World Cup Viewing Parties outside of Mile
14

15     High Stadium in Denver.

16            43.     RODRIGUEZ JR researched the GeoFence and Camara Counter technology

17     provided by companies, including Alexander Babagge, RetailNEXT, and presented them to
18     Defendant McMurrain as part of the strategy to create effective marketing and customer
19
       engagement campaigns.
20
              44.     RODRIGUEZ JR assisted Defendant McMurrain in the design of the Occupancy
21
       Cost Rent Model by introducing the P.O.S. vendors that would be interested in assisting El Paseo
22

23     Colorado with a percentage rent software model for each of the merchants/vendors in the Project.

24            45.     RODRIGUEZ JR initiated relationships with various potential equity investors,

25     including Mr. Danny Villanueva Jr, whose family were founders of Univision Network, who, in
26
       turn, introduced Mexican Billionaire, Alejandro Burillo Azcarraga, as a potential equity investor.
27

28                                                   10
       _______________________________________________________________________________________________
                                             COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 11 of 37 Page ID #:11




 1            46.     RODRIGUEZ JR also helped secure a meeting in Mexico City with Alejandro

 2     Marti, one of Mexico’s most influential businessman, as a potential investor and developer, to
 3
       pitch the Plaza Fiesta Colorado project.
 4
              47.     RODRIGUEZ JR initiated a relationship with one of Mexico's largest coffee shop
 5
       chains, Cielito Querido Café, to discuss the possibility of bringing the business to America inside
 6
       of El Paseo U.S.A. business model.
 7

 8            48.     RODRIGUEZ JR was also responsible for curating and contacting/pitching all of

 9     the food merchants, about twenty (20), for the “Culinary Journey” portion of the project, to make
10     sure the food would help transport the patrons to Mexico and Latin America. RODRIGUEZ JR
11
       introduced Defendant McMurrain to the Eataly in Los Angeles as a way to convey an example of a
12
       Themed Grocerant Experience to the public
13
              49.     RODRIGUEZ JR's introduced the Themed Grocerant Experience concept for Plaza
14

15     Fiesta, which involved creating an Eataly-style concept for EL PASO COLORADO based on

16     Mexican and Latin American cuisine from 9-10 countries. This would include cooking classes and

17     demonstrations, various food stations in which to purchase items prepared fresh and in the store on
18     a daily basis, and different restaurants showcasing cuisines from Mexico and Latin America.
19
       RODRIGUEZ JR was tasked by Defendant McMurrain to be in charge of the curation of tenants to
20
       support this concept and to differentiate the concept from other commercial projects ensuring the
21
       success and popularity of the commercial venture
22

23            50.     The purpose of the themed “grocerant” concept for Plaza Fiesta was to introduce

24     Mexican and other Latin American cuisines to Hispanics and non-Hispanics alike. In Defendant

25     McMurrain’s previous location, he predominantly focused on creating a marketplace that would
26
27

28                                                   11
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 12 of 37 Page ID #:12




 1     cater to Spanish-speaking households with no “integrated” restaurant concept in the supermarket

 2     or marketplace. (check grammar and writing this doesn’t read well)
 3
              51.      The concept is considered a "grocerant," which is considered part grocery store,
 4
       part restaurant. RODRIGUEZ JR developed the marketing and design of the grocerant concept for
 5
       Plaza Fiesta.
 6
              52.      RODRIGUEZ JR. introduced this concept to Defendant McMurrain by in October
 7

 8     2017 as a strategy to create a unique supermarket experience beyond the traditional Mexican or

 9     Hispanic market. The purpose of this concept was attractive to HINES, who was interested in
10     investing and co-developing the project as an Equity Partner when they listened to the
11
       presentations from RODRIGUEZ JR and Defendant McMurrain from November 2017 –
12
       December 2017.
13
              53.      Defendant McMurrain did not envision this concept, nor did Defendant McMurrain
14

15     implement this concept in his previous business. Defendant McMurrain's prior location only

16     contained a traditional grocery store that was not integrated with the overall project, and it was not

17     themed or staffed to welcome and engage with non-Hispanic customers.
18            54.      During one of the many trips RODRIGUEZ JR and Defendant McMurrain took
19
       during the developmental stage of the Businesses, RODRIGUEZ JR brought Defendant
20
       McMurrain to the Culinary Arts School of Tijuana to meet the director of the school, Mr. Javier
21
       Gonzalez. Mr. Gonzalez met with RODRIGUEZ JR to discuss a Hispanic talent development
22

23     partnership that would include graduated chefs from the school, being sent to El Paseo Colorado to

24     teach bilingual cooking classes.

25            55.      RODRIGUEZ JR also introduced Defendant McMurrain to the Mexican Wine
26
       Country in Baja California (Valle de Guadalupe), Mexico, to help Defendant McMurrain
27

28                                                   12
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 13 of 37 Page ID #:13




 1     understand the new market opportunity for the United States. Defendant McMurrain witnessed

 2     first-hand that this region includes a wine production and cuisine that is a part of something new in
 3
       Mexico that is engaging to Hispanics and all millennials.
 4
              56.     RODRIGUEZ JR also took Defendant McMurrain to eat at the only restaurant in
 5
       Baja California Norte, where the chef has a Michelin Star and was interested in discussing the
 6
       development of a restaurant within El Paseo Colorado.
 7

 8            57.     Between 2015 and 2018, RODRIGUEZ JR and Defendant McMurrain attended the

 9     IAAPA Trade Show, a large amusement conference held on an annual basis. RODRIGUEZ JR and
10     Defendant McMurrain attended this conference to meet with different manufacturers and
11
       distributors within the amusement industry. Each year, Defendant McMurrain registered
12
       RODRIGUEZ JR for the IAAPA Trade Show as Partners for Plaza Fiesta.
13
              58.     The purpose of attending this conference for four years was to gain the required
14

15     knowledge and connections to develop the family entertainment center that would be built out

16     within Plaza Fiesta. RODRIGUEZ JR and Defendant McMurrain decided to install an

17     entertainment area similar to Dave and Buster’s style entertainment concept but more affordable
18     and with more entertainment options for toddlers and younger aged children.
19
              59.     On or around March 2018, RODRIGUEZ JR attended the F.E.C. Foundations 3-
20
       Day Conference and Seminar in Las Vegas, alongside Defendant McMurrain and his son, Douglas
21
       McMurrain. At this conference, RODRIGUEZ JR and Defendant McMurrain were introduced to
22

23     the Play System Vendor, UpTown Jungle, and their Chinese partner/manufacturer. This eventually

24     led to a custom-designed play-system and ropes course area for El Paseo Colorado.

25            60.     On or around January 2018, RODRIGUEZ JR attended the C.E.S. Convention in
26
       Las Vegas to get ideas about the various Location Analytics Technology Firms.
27

28                                                   13
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 14 of 37 Page ID #:14




 1             61.     Due to Defendant McMurrain’s bankruptcy history, and inability to secure

 2     traditional lending, PLAINTIFFS, collectively, had to loan Defendant McMurrain money, either
 3
       for both personal and business needs, which Defendant McMurrain has to this date not repaid.
 4
               62.     Defendant McMurrain’s main source of income from 2015 – 2019 was as an UBER
 5
       and hired driver, a driver for Vail Transportation Services, LLC, his shuttle company, and a
 6
       seasonal Ski Instructor at Vail Resorts.
 7

 8             63.     From December 2016 – December 2017, SPC paid Defendant McMurrain a

 9     "Business Development Fee," once a Term Sheet was executed. The fee was paid monthly in the
10     amount of $3,000.00, plus $10,000.00 from previous loans or payments. Defendant McMurrain
11
       used the funds to pay for the mortgage on his home, the same home that would eventually be used
12
       as collateral for a “hard-money” loan in October 2018.
13
               64.     PLAINTIFFS were promised future projects and deals in exchange for their
14

15     investments, development fees, and loans to Defendants.

16             65.     RODRIGUEZ JR has not received any compensation for his services to Defendants

17     from February 2012 to August 2019, nor has he received his equitable interest in the Project as a
18     partner in the entity.
19
               66.     PLAINTIFFS was the primary line of consistent financing for the Businesses for
20
       investment, rent, project management, event promotions, transportation, and Defendant
21
       McMurrain's personal use throughout the period of December 2016 – October 2018.
22

23             67.     Defendant McMurrain relied on RODRIGUEZ JR and RODRIGUEZ SR 's

24     expertise on the matter of construction to help secure project bids. On September 22, 2015,

25     Defendant McMurrain informed RODRIGUEZ JR that he and the Businesses "don't have any
26
       money budgeted for fancy facades, but hoped your dad, RODRIGUEZ SR, can do some magic.
27

28                                                   14
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 15 of 37 Page ID #:15




 1            68.     On May 3, 2018, Defendant McMurrain agreed to issue company stock to

 2     RODRIGUEZ SR in exchange for an investment in the amount of $10,000.00. However, a total of
 3
       $13,500.00 was wired because the May 2018 rent payment was also due. PLAINTIFFS were
 4
       offered shares in exchange for their financial contributions. However, PLAINTIFFS never
 5
       received any certificate or information on the issued stocks.
 6
              69.     On May 29, 2018, Rob Salazar communicated his understanding of the concept of
 7

 8     "El Paseo U.S.A.," referring to the entity "owned by Doug and Ben."

 9            70.     On June 27, 2018, Defendant McMurrain received a check for $11,364.60, which
10     he promised to send to RODRIGUEZ SR as payment toward RODRIGUEZ SR ’s business loan,
11
       but Defendant McMurrain never sent the money.
12
              71.     On June 29, 2018, SPC wired a business loan of $30,000.00, per the agreement, to
13
       Defendant P.F.D.
14

15            72.     On September 5, 2018, SPC agreed to loan Defendant E.P.C. $24,000.00, to be

16     used toward September rent.

17            73.     On September 6, 2018, SPC wired the loan of $24,000.00 to Defendant P.F.D.
18            74.     All of the SPC Business loans were approved by RODRIGUEZ SR, who agreed to
19
       extend a Credit Line to Defendant P.F.D. in the amount of $75,000.00 with an interest rate of ten
20
       percent (10%) with a payback by October 1, 2018.
21
              75.     In the end, $46,721.92 of the $75,000.00 was used for expenses and $24,000 for
22

23     rent payment. The $46,721.92 was used to pay for building improvements, new TVs, satellite TV

24     equipment, public seating, lunch tables, synthetic turf, decorations, marketing, insurance, staffing,

25     rental equipment, utilities, licensing fees, permit fees, beverage product to be sold and carnival
26
       promotions. These funds were used between the period of June-August 2018.
27

28                                                   15
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 16 of 37 Page ID #:16




 1             76.      When the September rent was due, RODRIGUEZ SR wired $24,000.000 to cover

 2     the rent. This was sent alongside the funds generated from the August 2018 carnival event
 3
       proceeds to pay for the rent.
 4
               77.      As of August 3, 2019, S.P.C. loaned Defendant P.F.D. a sum total of $70,721.00
 5
       plus interest.
 6
               78.      As of August 3, 2019, RODRIGUEZ SR’s $13,500 investment is still owed the
 7

 8     issuance of company stock.

 9             79.      As of August 3, 2019, total investments or loans from S.P.C. and RODRIGUEZ SR
10     to Defendant P.F.D. is $93,200.42.
11
               80.      As of August 2019, the total expenses that PLAINTIFFS paid on behalf of
12
       Defendant E.P.C. is $46,721.92.
13
               81.      Additionally, Defendant McMurrain was aware at all times that RODRIGUEZ JR
14

15     was attending meetings on behalf of the entity. These meetings were held with the following

16     companies and/or individuals on behalf of the Defendants: 1) the Culinary Arts School Director in

17     Tijuana, Baja California, Mexico, 2) the LA Dodgers Spanish Radio Broadcaster for marketing
18     plans with ballplayers, 3) the Los Angeles Spanish Radio DJ Nachingon regarding marketing
19
       special event, 4) Beatriz Acevedo who is the Founder of Mitu and Delta Airlines Advisory Board
20
       Member, 5) Mark Nichols CPA, regarding accounting software design and POS ideas for
21
       Occupancy Cost Model, 6) Jorge Gracia, Mexican Architecture School Director regarding the El
22

23     Paseo Colorado and Finca Colorado design of the interior marketplace and exterior façades, 6) Lila

24     Guizado, Architect and Designer regarding the project layout, interior renderings and exterior

25     renderings and design for El Paseo Colorado, 7) Danny Villanueva Jr, potential Investor & Board
26
       Member regarding potential equity investors that could be targeted within the Latino Community
27

28                                                   16
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 17 of 37 Page ID #:17




 1     and Latin America, 8) Jesse Nuñez, former Director of Hispanic Marketing for the Los Angeles

 2     Dodgers to come up with sponsorship packages and positioning of El Paseo Colorado to be offered
 3
       to potential Corporate Sponsors and Equity Investors, 9) Lily Guzman, local Denver Social Media
 4
       Influencer who was approached by RODRIGUEZ JR as a part of his strategy to engage a local
 5
       leader and community influencer to help promote the small-business vendor opportunity within El
 6
       Paseo Colorado, 10) Jonathan Zilli, 11) Drew Deckman, 12) Tom Straw, 13) Abel Corral, 14) Don
 7

 8     Daboub, 15) Rafael Santiago, 16) Christiano Cochrane, 17) Antonio Pagano, 18) Ron Rocha, 19)

 9     Francios Saber, 20) Francisco, 21) Bruno Navarrette, 22) Adrian Garcia, and 23) John Spahi.
10            82.      Defendant McMurrain presented RODRIGUEZ JR as a "founder," "member," or
11
       "partner" on various communications and introductions, showing that Defendant McMurrain
12
       intended to represent to the public that RODRIGUEZ JR was a partner.
13
                    a. On July 22, 2015, Defendant McMurrain introduced RODRIGUEZ JR as his
14

15                     "partner" in an email to the Mexican Consul General, Carlos J. Bello, in

16                     anticipation of a meeting in Denver.

17                  b. On August 1, 2015, after pitching Danny Villanueva Jr the previous day in Denver,
18                     CO, Defendant McMurrain sent a PowerPoint pitch deck file he prepared and, in
19
                       the presentation, referenced himself as an equal percentage partner and cofounder to
20
                       RODRIGUEZ JR.
21
                    c. On September 5, 2015, Defendant McMurrain introduced Danny Villanueva JR and
22

23                     the 3-person team to Mary Rottler - Vice President of Leasing with Seritage Growth

24                     Properties and referenced the company as a "Minority-Owned Company"

25                     (Villanueva Jr 33.3% + RODRIGUEZ JR 33.3%).
26
27

28                                                   17
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 18 of 37 Page ID #:18




 1                  d. On April 6, 2017, Defendant McMurrain sent an email to the building landlord

 2                     (Lance Watkins) with a copy to RODRIGUEZ JR & prospective Equity Investment
 3
                       contact, Danny Woodbury, from The Woodbury Corporation.               In the email,
 4
                       Defendant McMurrain referenced RODRIGUEZ JR as his "partner" in recalling a
 5
                       previous meeting held in Salt Lake City in March 2017 with the Managing Partners
 6
                       of The Woodbury Corporation.         Mr. Watkins had also been approached as a
 7

 8                     potential co-development partner by proposing that he contribute the building

 9                     toward the capital stack as an Equity Investor/Partner.
10            83.      Defendant McMurrain presented RODRIGUEZ JR to third parties as an authorized
11
       signatory for the companies, indicating a relationship existed between them as equal partners.
12
              84.      From 2015 and 2018, Defendant McMurrain personally took RODRIGUEZ JR to
13
       the Wells Fargo branch in Edwards, CO, to be added to the PLAZA FIESTA DENVER bank
14

15     account as a signer for the company. RODRIGUEZ JR was issued a replacement bank debit

16     account in 2018. This is the same bank account that RODRIGUEZ SR was asked to wire his

17     investment and business loan transactions in 2018.
18            85.      Defendants have benefitted from RODRIGUEZ JR 's performance, and he is owed
19
       compensation. In addition to compensation, RODRIGUEZ JR is owed stock options equal to a
20
       percentage in the Project (real estate, Vasa lease, and El Paseo Colorado project).
21
              86.      Defendant McMurrain used the SPC Development Fee, cash investments, and
22

23     business loans raised by RODRIGUEZ JR to make sure his personal home and building did not go

24     into default due to lack of mortgage and/or rent payments due from 2016-2018.

25            87.      The VASA LEASE was permitted to be finalized, which provided the project with
26
       the necessary credit tenant and guaranteed income that would be used to secure a Hard-Money
27

28                                                   18
       _______________________________________________________________________________________________
                                             COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 19 of 37 Page ID #:19




 1     Loan and Commercial Financing for the purchase of the asset with Tenant Improvement dollars in

 2     April 2019.
 3
              88.     Defendant McMurrain also benefited by receiving over $130,000.00 in cash
 4
       deposits from Crabtree Amusements as a result of hosting a total of four (4) carnival events from
 5
       2018-2019. This carnival operator was located and brought to the project by RODRIGUEZ JR as
 6
       a contribution to help pay for rent and other project expenses.
 7

 8            89.     Defendant McMurrain has since then closed this Wells Fargo bank account in an

 9     attempt to no longer have these cash deposits as a reference.
10            90.     Defendant McMurrain also used the entire Marketing & Sales Plan that
11
       RODRIGUEZ JR had prepared to start in 2014 and continued through 2020. The Marketing &
12
       Sales plan included the recruiting of local business leaders and a bilingual sales staff that was
13
       brought to the project from March 2018-June 2019 that would be hired by Defendant McMurrain
14

15     to help operate a sales center with the purpose of selling pre-leasing opportunities to prospective

16     merchants and food vendors who were allowed to reserve their spot in the upcoming marketplace

17     with a deposit payment equal to one (1) month's rent.
18            91.     The pre-leasing campaign started in March 2018 with a social media and video
19
       marketing campaign 100% produced by RODRIGUEZ JR and continues through 2020. Defendant
20
       McMurrain benefitted in 2019 by this online & offline pre-leasing campaign by receiving check
21
       deposits from new merchants and food vendors in excess of $150,000 that he was able to show his
22

23     commercial lender as the collateral necessary to trigger the "Phase 2" portion of the construction

24     financing needed for the 2020-2021 work to be completed for the 90,000 square foot portion of the

25     EL PASEO COLORADO/LA PLAZA COLORADO marketplace.
26
27

28                                                   19
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 20 of 37 Page ID #:20




 1            92.     RODRIGUEZ SR is owed repayment plus interest on the several loans he made to

 2     Defendants. In addition, RODRIGUEZ SR is owed stock options equal to a percentage in the
 3
       Project (real estate, Vasa lease, and El Paseo Colorado project) and a project development fee
 4
       settlement.
 5
              93.     SPC was to receive the contract for the remodel, restoration, or buildout of the
 6
       projects related to Defendants P.F.D., E.P.C., and P.F.C., in exchange for their project
 7

 8     development fee, investment, and loans, but never did.

 9                                       FIRST CAUSE OF ACTION
                                              NEGLIGENCE
10                                         (Against All Defendants)
11
              94.     PLAINTIFFS realleges and incorporates by reference each and every factual
12
       allegation contained in the proceeding paragraphs as though fully set forth herein.
13
              95.     Defendants, and each of them, owed PLAINTIFFS a duty of care. Defendants, and
14

15     each of them, were negligent in allowing PLAINTIFFS’ investment funds to be lost or misused as

16     investors in the companies.

17            96.     Defendants, and each of them, were negligent in failing to compensate
18     RODRIGUEZ JR for his performance to the companies.
19
              97.     Defendant McMurrain numerous times discussed the partnership having over $1M
20
       in annual cash flow to pay back equity investors and then have as a part of the partnership split.
21
              98.     As a way to motivate RODRIGUEZ JR, Defendant McMurrain shared that from
22

23     experience, these types of deals will net $50,000.00 - $60,000.00 in monthly salary.

24            99.     Due to Defendant McMurrain's bankruptcy history, he was unable to secure any

25     loans or have any cash flow, relying on PLAINTIFFS to contribute funds, important business
26
       relationships, and sweat equity to the projects and companies.
27

28                                                   20
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 21 of 37 Page ID #:21




 1            100.    Defendant McMurrain used PLAINTIFFS’ project development fee to help pay for

 2     the payment of his personal mortgage.
 3
              101.    Based on the negligence of the Defendants, and each of them, PLAINTIFFS were
 4
       harmed. The ongoing harm includes, but is not limited to, the loss of their investments of money
 5
       and over eight (8) years’ worth of service.
 6
              102.    The negligence of Defendants, and each of them, remains a substantial factor in
 7

 8     causing PLAINTIFFS’ ongoing harm.

 9                                      SECOND CAUSE OF ACTION
                                               CONCEALMENT
10                                       (Against Defendant McMurrain)
11
              103.    PLAINTIFFS realleges and incorporates by reference each and every factual
12
       allegation contained in the proceeding paragraphs as though fully set forth herein.
13
              104.    Defendant McMurrain and RODRIGUEZ JR were business partners, and Defendant
14

15     McMurrain intentionally failed to disclose specific facts to RODRIGUEZ JR regarding the

16     business operations and his intended use of the investments.

17            105.    Defendant McMurrain had a duty to disclose all facts to RODRIGUEZ JR. Still,
18     Defendant McMurrain deliberately and intentionally failed to disclose the fact that he never
19
       intended to distribute any ownership or equity interest to RODRIGUEZ JR as a partner in the
20
       Businesses.
21
              106.    Defendant McMurrain never intended to repay any of the investment made to the
22

23     companies as loans, which were obtained by RODRIGUEZ JR.

24            107.    Defendant McMurrain never intended to honor any investment agreements that he

25     signed with the PLAINTIFFS.
26
27

28                                                   21
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 22 of 37 Page ID #:22




 1            108.    Defendant McMurrain never intended to give SPC any of the projects involving the

 2     Businesses, although he explicitly stated he would provide SPC future projects and deals.
 3
              109.    Despite these duties to RODRIGUEZ JR, Defendant McMurrain continuously and
 4
       intentionally misrepresented the true nature of the business relationship.
 5
              110.    Furthermore, Defendant McMurrain deliberately concealed material facts regarding
 6
       RODRIGUEZ JR ’s position as partners and the investment that PLAINTIFFS contributed to the
 7

 8     Businesses.

 9            111.    Defendant McMurrain, at every opportunity, intentionally made it difficult for
10     RODRIGUEZ JR to discover any information regarding Defendant McMurrain's intentions to
11
       prevent RODRIGUEZ JR from becoming a partner or repay any of the investments or loans
12
       RODRIGUEZ JR had secured for him and the Businesses.
13
              112.    PLAINTIFFS never had any chance to obtain any information relating to Defendant
14

15     McMurrain’s concealment of material facts.

16            113.    PLAINTIFFS were harmed, and are subject to ongoing harm, due to Defendant

17     McMurrain’s gross and reckless misconduct.
18            114.    Defendant McMurrain’s concealment was a substantial factor in causing
19
       PLAINTIFFS’ damages.
20
                                THIRD CAUSE OF ACTION
21          BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                                (Against Defendant McMurrain)
22

23            115.    PLAINTIFFS realleges and incorporates by reference each and every factual

24     allegation contained in the proceeding paragraphs as though fully set forth herein.

25            116.    California law implies a covenant of good faith and fair dealing in all contracts
26
       between parties entered into in the State of California.
27

28                                                   22
       _______________________________________________________________________________________________
                                             COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 23 of 37 Page ID #:23




 1             117.   Defendant McMurrain and RODRIGUEZ JR entered into an oral and written

 2     contract, including emails and money received, whereby RODRIGUEZ JR and Defendant
 3
       McMurrain agreed to associate as co-owners with the intent to carry on a business for profit.
 4
               118.   Defendant McMurrain and RODRIGUEZ JR formed and operated the Businesses.
 5
               119.   Defendant McMurrain needed PLAINTIFFS to launch the Businesses, submit pitch
 6
       decks to potential investors, vendors, and sponsor/partners, and entered into a partnership with
 7

 8     RODRIGUEZ JR.

 9             120.   RODRIGUEZ JR secured investments as required of him.
10             121.   Defendant McMurrain did not secure any special event revenue opportunities to the
11
       “K-mart” location from November 2017-June 2019, where RODRIGUEZ JR secured three (3)
12
       carnivals to come to the location in 2018, and a fourth carnival to come to the location in May of
13
       2019.
14

15             122.   The income generated from the events was in excess of $125,000 in cash deposits

16     and helped pay rent toward the location and cover expenses.

17             123.   Defendant McMurrain and RODRIGUEZ JR worked as a team to co-host a Farmers
18     Market that lasted from March 2018 – May 2018. This brought in little-to-no revenue, and this is
19
       why RODRIGUEZ JR was proactive in locating the carnival operator to quickly bring an event to
20
       the empty and available site.
21
               124.   Additionally, RODRIGUEZ JR and his marketing team produced bilingual
22

23     marketing videos and launched a website and social media pages to promote all of the carnival

24     events in 2018 and 2019.

25             125.   RODRIGUEZ JR answered all of the comments and requests from the public
26
       regarding each of the events and marketplace vendor opportunities as the sole customer service
27

28                                                   23
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 24 of 37 Page ID #:24




 1     representative. Defendant McMurrain did not contribute any time or effort to these marketing and

 2     customer service efforts as this was not his role in the partnership.
 3
              126.    Due to the location being located on a heavily trafficked area of Aurora with a
 4
       desirable amount of residential density population of 135,000 and over 44,000 households within a
 5
       walking and 3-mile radius.
 6
              127.    Defendant McMurrain continued to receive offers to rent the location on two (2)
 7

 8     fifteen years leases. The offers included purchasing the out parcels in the parking lot, and an offer

 9     from "David, Hicks, Lampert & Brokerage," representing their client, VASA Fitness. Defendant
10     McMurrain did not pay or compensate RODRIGUEZ JR for his contribution in securing
11
       opportunities for the locations.
12
              128.    Defendant McMurrain breached the covenant of good faith and fair dealing
13
       governing every contract with PLAINTIFFS by failing to repay the loans he contracted, the
14

15     financial investment, and the time and sweat investment of RODRIGUEZ JR.

16            129.    Defendant McMurrain breached the covenant of good faith and fair dealing by

17     failing to contract SPC for the remodel, restoration, or buildout of projects related to Defendant
18     P.F.D., E.P.C., and P.F.C., in exchange for their project development fee, investment, and loans.
19
              130.    Defendant McMurrain's misconduct has harmed and continues to harm
20
       PLAINTIFFS.
21
                                    FOURTH CAUSE OF ACTION
22
                                    UNFAIR BUSINESS PRACTICES
23                         [BUSINESS AND PROFESSIONS CODE § 17200, et seq]
                                     (Against Defendant McMurrain)
24
              131.    PLAINTIFFS realleges and incorporates by reference each and every factual
25
       allegation contained in the proceeding paragraphs as though fully set forth herein.
26
27

28                                                   24
       _______________________________________________________________________________________________
                                             COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 25 of 37 Page ID #:25




 1            132.    Business and Professions Code, Section 17200 states, in pertinent part: “…unfair

 2     competition shall mean and include any unlawful, unfair or fraudulent business act or practice and
 3
       unfair, deceptive, untrue or misleading advertising and any act prohibited by Chapter 1
 4
       (commencing with Section 17500 of Part 3 of Division 7 of the Business and Professions Code.”
 5
              133.    At all times mentioned herein, Defendant McMurrain engaged in "unfair" business
 6
       practices because its conduct was immoral, unethical, oppressive, unscrupulous, and substantially
 7

 8     damaging to PLAINTIFFS.

 9            134.    Defendant McMurrain presented him and RODRIGUEZ JR to the public as a
10     founder of the Businesses.
11
              135.    Defendant McMurrain presented him and RODRIGUEZ JR to the public as co-
12
       owners of the Businesses.
13
              136.    Defendant McMurrain presented him and RODRIGUEZ JR to the public as
14

15     partners of the Businesses.

16            137.    Defendant McMurrain presented RODRIGUEZ JR to the public as a “member” of

17     the Businesses.
18            138.    Defendant McMurrain accepted a loan from PLAINTIFFS without any intention of
19
       repaying the investment secured by or directly contributed from PLAINTIFFS.
20
              139.    Defendant McMurrain accepted investment from PLAINTIFFS without any
21
       intention of executing the documents required to issue shares in the Businesses for the
22

23     investments.

24            140.    Defendant McMurrain accepted an investment of time and services from

25     PLAINTIFFS without any intention of compensating PLAINTIFFS for their services, including
26
       any and all tasks involving translating the materials into Spanish, project fundraising, curating the
27

28                                                   25
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 26 of 37 Page ID #:26




 1     thematic culinary marketplace, travels, and planning of the Family Entertainment Center, planning

 2     and executing a project marketing plan targeted at prospective investors and/or merchants and food
 3
       vendors.
 4
              141.    PLAINTIFFS continue to contribute all bilingual online marketing, including all
 5
       social media channels, video marketing production, and customer service by communicating with
 6
       interested English/Spanish speaking vendors and creating materials for Spanish speaking
 7

 8     audiences.

 9            142.    At all times mentioned herein, Defendant McMurrain engaged in “fraudulent”
10     business practices because members of the public are likely to be deceived as a result of the
11
       conduct alleged herein.
12
              143.    As a direct and proximate result of Defendant McMurrain’s wrongful acts,
13
       PLAINTIFFS suffered harm and losses as described herein and in amounts to be proved at trial.
14

15     PLAINTIFFS, therefore, seek restitution from Defendants.

16                                       FIFTH CAUSE OF ACTION
                                          BREACH OF CONTRACT
17                                         (Against All Defendants)
18            144.    PLAINTIFFS realleges and incorporates by reference each and every factual
19
       allegation contained in the proceeding paragraphs as though fully set forth herein.
20
              145.    RODRIGUEZ JR entered into a contract with Defendant McMurrain.
21
              146.    RODRIGUEZ JR secured funding for the Businesses.
22

23            147.    Defendant McMurrain entered into a partnership with RODRIGUEZ JR, in which

24     both parties had an ownership interest in the properties leased or owned for the Business and all

25     subsequent income and revenue generated from the operation of the Businesses. On June 27, 2018,
26
       Defendant McMurrain received a check for $11,364.60, which he promised to send to
27

28                                                   26
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 27 of 37 Page ID #:27




 1     RODRIGUEZ SR as payment toward RODRIGUEZ SR 's loans. However, Defendant McMurrain

 2     never had any intention of repaying loans and withheld this information from PLAINTIFFS.
 3
                   148.   On September 5, 2018, SPC agreed to loan to Defendant E.P.C. $24,000.00 to be
 4
       used toward September 2018 rent.
 5
                   149.   On September 6, 2018, SPC wired the loan of $24,000.00 to Defendant P.F.D.
 6
                   150.   RODRIGUEZ SR agreed to fund Defendant P.F.D. of $75,000.00 with an interest
 7

 8     rate of ten percent (10%) with a payback by October 1, 2018.

 9                 151.   As of August 3, 2019, SPC loaned to Defendant P.F.D., a total principal of
10     $70,721.00 plus interest.
11
                   152.   As of August 3, 2019, RODRIGUEZ SR invested $13,500.00 in exchange for
12
       shares in the company.
13
                   153.   As of August 3, 2019, total investment from SPC and RODRIGUEZ SR to
14

15     Defendant P.F.D. is $93,200.42.

16                 154.   As of August 2019, total expenses that PLAINTIFFS paid on behalf of Defendant

17     E.P.C. is $46,721.92
18                 155.   By transferring the agreed-upon funds, RODRIGUEZ JR did all, or substantially
19
       all, of the important matters that the contracts required him to do.
20
                   156.   RODRIGUEZ JR suffered damages because he was never fully compensated for
21
       the work he contributed to the company, and Defendants are liable for an amount to be determined
22

23     at trial.

24     ///

25     ///

26     ///

27     ///

28                                                   27
       _______________________________________________________________________________________________
                                              COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 28 of 37 Page ID #:28




 1                                     SIXTH CAUSE OF ACTION
                                   INTENTIONAL MISREPRESENTATION
 2                                        (Against All Defendants)
 3
              157.    PLAINTIFFS realleges and incorporates by reference each and every factual
 4
       allegation contained in the proceeding paragraphs as though fully set forth herein.
 5
              158.    On May 3, 2018, Defendant McMurrain agreed to issue shares in the Businesses to
 6
       RODRIGUEZ SR in exchange for $13,5,000.00.
 7

 8            159.    As of the filing date of this Complaint, RODRIGUEZ SR has not been issued any

 9     shares in the Businesses by Defendant McMurrain.
10            160.    On September 22, 2019, Defendant McMurrain communicated to PLAINTIFFS in
11
       an email that he had no intention of honoring the previously signed investment memorandums
12
       with RODRIGUEZ SR.
13
              161.    On May 24, 2018, Defendant McMurrain represented to a third party that
14

15     RODRIGUEZ JR and Defendant McMurrain were co-owners of Defendant P.F.C.

16            162.    On June 27, 2018, Defendant McMurrain received a check for $11,364.60, which

17     he promised to send to RODRIGUEZ SR as payment toward RODRIGUEZ SR 's loan. However,
18     Defendant McMurrain never sent the amount as promised to RODRIGUEZ SR.
19
              163.    On June 29, 2018, SPC wired the loan of $30,000.00, per the agreement, to
20
       Defendant P.F.D.
21
              164.    As of August 3, 2019, SPC loaned to Defendant P.F.D., a total principal of
22

23     $70,721.00 plus interest. The outstanding debt is now $76,662,92.

24            165.    As of August 3, 2019, RODRIGUEZ SR invested $13,500.00 in exchange for

25     shares in the company.
26
27

28                                                   28
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 29 of 37 Page ID #:29




 1            166.    As of August 3, 2019, total investment from SPC and RODRIGUEZ SR to

 2     Defendant P.F.D. is $93,200.42.
 3
              167.    As of August 2019, the total expenses that PLAINTIFFS paid on behalf of
 4
       Defendant E.P.C. is $46,721.92.
 5
              168.    Defendant McMurrain continues to deny the existence of the partnership, and
 6
       therefore all of the representation of a partnership was misrepresented.
 7

 8            169.    Defendant McMurrain refuses to repay the investments and loans, and therefore all

 9     of the representation of the intent for the loans to be paid back was misrepresented.
10            170.    Due to Defendant McMurrain’s intentional misrepresentation, Defendants are liable
11
       to PLAINTIFFS in an amount to be determined at trial.
12
                                      SEVENTH CAUSE OF ACTION
13                                  NEGLIGENT MISREPRESENTATION
                                         (Against All Defendants)
14

15            171.    PLAINTIFFS realleges and incorporates by reference each and every factual

16     allegation contained in the proceeding paragraphs as though fully set forth herein.

17            172.    On May 3, 2018, Defendant McMurrain agreed to issue company stock to
18     RODRIGUEZ SR in exchange for $13,500.00.
19
              173.    As of the filing date of this Complaint, RODRIGUEZ SR has not been issued any
20
       shares in the Businesses.
21
              174.    On May 24, 2018, Defendant McMurrain represented to a third-party that
22

23     RODRIGUEZ JR and Defendant were owners of Defendant P.F.C.

24            175.    On June 21, 2018, Defendant McMurrain referred to RODRIGUEZ JR and

25     Defendant McMurrain as a team of "us," demonstrating the relationship as partners in the
26
       Businesses.
27

28                                                   29
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 30 of 37 Page ID #:30




 1            176.     On June 27, 2018, Defendant McMurrain received a check for $11,364.60, which

 2     Defendant McMurrain promised to send to RODRIGUEZ SR as payment toward RODRIGUEZ
 3
       SR ’s loan, but Defendant McMurrain never did.
 4
              177.     Defendant McMurrain intended for RODRIGUEZ JR to believe RODRIGUEZ JR
 5
       was co-owner in the Businesses, which encouraged RODRIGUEZ JR to obtain more financing for
 6
       the Business.
 7

 8            178.     RODRIGUEZ JR obtained investment from his father, RODRIGUEZ SR, and loans

 9     from SPC and his wife, Mayra Rodriguez, in order to give the Businesses the capital necessary to
10     pay rent, expand its capabilities so that the lease from VASA FITNESS could be signed with a
11
       corporate-secured commitment for two (2) 15-year terms.
12
              179.     Defendant McMurrain now denies the partnership, and therefore all of the
13
       representation of a partnership was misrepresented.
14

15            180.     Defendant McMurrain refuses to repay the investments and loans, and therefore all

16     of the representation of the intent for the loans to be paid back was misrepresented.

17            181.     Although Defendant McMurrain may have initially believed or intended that the
18     representations were accurate, he had no reasonable grounds for believing the representation was
19
       accurate at the time he made the statements.
20
              182.     Defendant McMurrain intended that the PLAINTIFFS rely on his representations.
21
              183.     PLAINTIFFS reasonably relied on said representations, which was a substantial
22

23     factor in causing the harm described herein.

24            184.     Due to Defendant McMurrain’s negligent misrepresentations, Defendants are liable

25     to PLAINTIFFS in an amount to be determined at trial.
26
27

28                                                   30
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 31 of 37 Page ID #:31




 1                                       EIGHTH CAUSE OF ACTION
                                            UNJUST ENRICHMENT
 2                                          (Against All Defendants)
 3
              185.    PLAINTIFFS realleges and incorporates by reference each and every factual
 4
       allegation contained in the proceeding paragraphs as though fully set forth herein.
 5
              186.    RODRIGUEZ JR worked for or with Defendant McMurrain from February 2012
 6
       through August 2019.
 7

 8            187.    RODRIGUEZ JR was attending meetings with nonprofits, vendors, suppliers,

 9     potential investors, marketing partners, potential sponsors, project prospective merchants and food
10     vendors, sales team candidates, and food & beverage consultants, on behalf of Defendant
11
       McMurrain and the Businesses.
12
              188.    RODRIGUEZ JR was authorized by Defendant McMurrain to negotiate and enter
13
       into contracts, without limitations, on behalf of the Businesses.
14

15            189.    RODRIGUEZ JR also provided managerial input on proposals to Defendants.

16            190.    Defendants have benefited from all of RODRIGUEZ JR 's actions during the period

17     without any compensation.
18            191.    Defendants have benefited from RODRIGUEZ SR’s investments and SPC business
19
       loans, without repaying the loans.
20
              192.    Defendant McMurrain has personally benefited from PLAINTIFFS investment of
21
       project design, transportation, time, intellectual property, branding and marketing, sales team
22

23     recruitment, authentic food vendor curating, and the online/offline merchant/vendor sales plan

24     development.

25            193.    Without having to repay all PLAINTIFFS work, Defendants are unjustly enriched
26
       from their investment and work.
27

28                                                   31
       _______________________________________________________________________________________________
                                             COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 32 of 37 Page ID #:32




 1                                       NINTH CAUSE OF ACTION
                                                 RELIANCE
 2                                         (Against All Defendants)
 3
              194.    PLAINTIFFS realleges and incorporates by reference each and every factual
 4
       allegation contained in the proceeding paragraphs as though fully set forth herein.
 5
              195.    RODRIGUEZ JR was promised to be a partner of the Businesses.
 6
              196.    RODRIGUEZ JR was promised fifty percent (50%) interest of the Businesses.
 7

 8            197.    In reliance, RODRIGUEZ JR sat in meetings with investors, negotiated a favorable

 9     contract, and spent the time to provide managerial input on proposals.
10            198.    RODRIGUEZ SR was promised shares from Defendant McMurrain, and in reliance
11
       on the promise of issued shares, RODRIGUEZ SR exchanged $13,500.00 for them.
12
              199.    From 2016 – 2017, SPC provided McMurrain with a Project Development Fee
13
       equal to $46,000.00, relying on Defendant McMurrain promised contracts to be awarded to SPC
14

15     upon funding of the necessary equity and commercial financing for the Project.

16            200.    From January 2014 through August 2019, RODRIGUEZ JR agreed to join Capital

17     City Development as a partner when he relocated to Denver for the Plaza Fiesta Denver Project.
18            201.    Defendant McMurrain promised that in exchange for the project development fee,
19
       loans and investments, PLAINTIFFS would be the construction firm on all the projects.
20
              202.    As of the date of filing this Complaint, Defendant McMurrain has not repaid any of
21
       the investments or loans as promised.
22

23            203.    It was foreseeable that PLAINTIFFS would rely on those promises and

24     PLAINTIFFS actually and reasonably relied on those promises.

25            204.    PLAINTIFFS relied on the promises and continues to suffer ongoing harm.
26
27

28                                                   32
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 33 of 37 Page ID #:33




 1            205.    All Defendants have benefitted from their false promises at the expense of

 2     PLAINTIFFS. PLAINTIFFS continue to suffer injustice due to the Defendants' refusal to enforce
 3
       their obligations.
 4
                                         TENTH CAUSE OF ACTION
 5                                            FALSE PROMISES
                                         (Against Defendant McMurrain)
 6
              206.    PLAINTIFFS realleges and incorporates by reference each and every factual
 7

 8     allegation contained in the proceeding paragraphs as though fully set forth herein.

 9            207.    RODRIGUEZ JR agreed to join the Businesses as a partner and would take a
10     reduction in his salary in exchange for an equity interest in the company and continued to perform
11
       his duty from February 2012 through August 2019.
12
              208.    RODRIGUEZ SR paid $13,500.00 in exchange for shares in the company, which
13
       were never issued to RODRIGUEZ SR as of the filing of this Complaint.
14

15            209.    RODRIGUEZ SR loaned Defendant McMurrain $37,000.00 plus interest, which

16     Defendant McMurrain had not repaid.

17            210.    Defendant McMurrain received a check for $11,364.60, which he promised to send
18     to RODRIGUEZ SR as payment toward RODRIGUEZ SR ’s loan, but Defendant McMurrain
19
       never sent the amount promised.
20
              211.    S.P.C. wired the loan of $30,000.00 to Defendant P.F.D., which Defendant
21
       McMurrain refuses to repay as of the filing of this Complaint.
22

23            212.    S.P.C. wired the loan of $24,000.00 to Defendant P.F.D., which Defendant

24     McMurrain refuses to repay as of the filing of this Complaint.

25

26
27

28                                                   33
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 34 of 37 Page ID #:34




 1              213.   S.P.C. loaned to Defendant P.F.D., a total principal of $70,721.00 plus interest.

 2     The outstanding debt is now $76,662,92, which Defendant P.F.D. did not intend to pay back the
 3
       loans.
 4
                214.   As of August 3, 2019, RODRIGUEZ SR invested $13,500.00 in exchange for
 5
       shares in the company, which Defendant McMurrain has not issued as of the filing of this
 6
       Complaint.
 7

 8              215.   Defendant McMurrain intended to make those promises to defraud PLAINTIFFS

 9     out of their investment.
10              216.   Defendants intended PLAINTIFFS to rely on those promises.
11
                217.   PLAINTIFFS relied on the oral promise and continues to suffer damages as a result
12
       of the Defendants' actions.
13
                                      ELEVENTH CAUSE OF ACTION
14                                          QUANTUM MERIT
15                                        (Against All Defendants)

16              218.   PLAINTIFFS realleges and incorporates by reference each and every factual

17     allegation contained in the proceeding paragraphs as though fully set forth herein.
18              219.   To recover on a claim for the reasonable value of services under a quantum merit
19
       theory, a plaintiff must establish that (1) the defendant requested plaintiff perform services for the
20
       benefit of the defendant; (2) the plaintiff performed the services as requested; (3) that defendant
21
       has not paid for the services; and (4) the reasonable value of the services that were provided.
22

23              220.   RODRIGUEZ JR agreed to join the company as a partner and would take a

24     reduction in his salary in exchange for an equity interest in the company and continued to perform

25     his duty from February 2012 through August 2019.
26
                221.   RODRIGUEZ JR obtained investments for the Businesses as required.
27

28                                                   34
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 35 of 37 Page ID #:35




 1            222.    Between 2012 and 2019, RODRIGUEZ JR was attended between over 300

 2     meetings with various investors, merchants, vendors, sponsors, restaurants, partners, clients,
 3
       suppliers, stores, conventions, on behalf of Defendant McMurrain and himself.
 4
              223.    Commencing in 2012, RODRIGUEZ JR was looking for and driving by potential
 5
       project sites throughout Southern California and collaborating with Defendant McMurrain to
 6
       prepare/submit drafts of letters of intent for leases and/r purchases.
 7

 8            224.    RODRIGUEZ JR relocated twice, once in April 2014, and once in October 2015,

 9     to Colorado for the project.      RODRIGUEZ JR was helped and accompanied by Defendant
10     McMurrain himself on the second relocation.
11
              225.    In 2012, RODRIGUEZ JR helped Defendant McMurrain by preparing Presentation
12
       Decks for Capital City Development and Vail Energy Development.              He also introduced
13
       Defendant McMurrain to Energy Efficiency clients, professionals, and manufacturers that helped
14

15     Defendant McMurrain as he learned about Energy Efficiency strategies for retail real estate and

16     PACE Financing.

17            226.    RODRIGUEZ JR negotiated on contracts and signed on the Businesses' behalf.
18            227.    RODRIGUEZ JR provided managerial input on project designs, FEC elements,
19
       food vendor curating, bilingual branding & marketing campaigns, project positioning, community
20
       partnerships/engagement, company staffing/recruits, and project construction budgeting/proposals.
21
              228.    Defendant McMurrain constantly alluded to RODRIGUEZ JR 's ownership interest,
22

23     and he refused to execute any documents issuing RODRIGUEZ JR fifty percent (50%) ownership

24     interest in the company.

25            229.    RODRIGUEZ JR suffered damages because he was not compensated nor issued his
26
       ownership interest in the company.
27

28                                                   35
       _______________________________________________________________________________________________
                                             COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 36 of 37 Page ID #:36




 1                                         PRAYER FOR RELIEF

 2           WHEREFORE, PLAINTIFFS pray for judgment against Defendants, and each of them, as

 3     follows:

 4           1. For general and special damages in a sum according to proof;

 5           2. For interest as provided by law;
             3. For punitive damages allowed by law;
 6
             4. For attorney fees;
 7
             5. For the costs of suit herein;
 8
             6. For an award of prejudgment and post-judgment interest; and
 9
             7. For such and other relief as the Court deems proper.
10

11
       DATED: August 17, 2020                      Respectfully Submitted,
12
                                                   MCDONALD WORLEY
13

14
                                            By:    __/s/ Jeffrey C. Bogert_________________
15                                                 Jeffrey C. Bogert, Esq.
                                                   Attorney for Plaintiffs,
16                                                 B.J.M.V. INC., d/b/a SPC BUILDING SERVICES;
17                                                 BENJAMIN J. RODRIGUEZ, BENJAMIN V.
                                                   RODRIGUEZ
18

19

20

21

22

23

24

25

26
27

28                                                   36
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
     Case 5:20-cv-01675 Document 1 Filed 08/19/20 Page 37 of 37 Page ID #:37




 1                                       DEMAND FOR JURY TRIAL

 2           Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a trial by jury in

 3     the above-captioned Action of all issues triable by jury.

 4

 5     DATED: August 17, 2020                        Respectfully Submitted,

 6                                                   MCDONALD WORLEY

 7

 8                                           By:     __/s/ Jeffrey C. Bogert______________________
                                                     Jeffrey C. Bogert, Esq.
 9                                                   Attorneys for Plaintiffs.
                                                     B.J.M.V. INC., d/b/a SPC BUILDING SERVICES;
10                                                   BENJAMIN J. RODRIGUEZ, BENJAMIN V.
11                                                   RODRIGUEZ.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                   37
       _______________________________________________________________________________________________
                                            COMPLAINT FOR DAMAGES
